--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.19
 
This Buy-Back Agreement has been filed to provide investors with information
regarding its terms.  It is not intended to provide any other factual
information about the Tennessee Valley Authority.  The representations and
warranties of the parties in this Buy-Back Agreement were made to, and solely
for the benefit of, the other parties to this Buy-Back Agreement.  The
assertions embodied in the representations and warranties may be qualified by
information included in schedules, exhibits, or other materials exchanged by the
parties that may modify or create exceptions to the representations and
warranties.  Accordingly, investors should not rely on the representations and
warranties as characterizations of the actual state of facts at the time they
were made or otherwise.

 
 
 
 

--------------------------------------------------------------------------------

 



EXECUTION COPY
 


 


 


 


 


 


 
BUY-BACK ARRANGEMENTS
 
(Including Loan Purchase)
 
DATED AS OF SEPTEMBER 30, 2008
 
by and among
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Lead Arranger and a Lender,
 
the other Lenders referred to herein,
 
and
 
TENNESSEE VALLEY AUTHORITY
 


 


 


 



8017069.8
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 


 
SECTION 1 DEFINITIONS
2
1.1
Certain Defined Terms
2
1.2
Other Interpretive Provisions
3



 
SECTION 2 BUY-BACK ARRANGEMENTS INCLUDING PURCHASE OF THE LOAN
4
2.1
Notice of Default
4
2.2
Buy-Back Arrangements
4
2.3
Purchase of the Loan
4
2.4
Closing and Escrow of Transfer Documents
5
2.5
Escrow of Notes
6



 
SECTION 3 REPRESENTATIONS AND WARRANTIES
6
3.1
Representations and Warranties of the Administrative Agent and Lenders
6
3.2
Representations and Warranties of TVA
7



 
SECTION 4 ONGOING REPORTING COVENANT; LOAN PURCHASE COVENANT
8
4.1
TVA Financial Reporting
8
4.2
Consummation of Loan Purchase
8



 


 

 
8017069.8
 
 

--------------------------------------------------------------------------------

 

SECTION 5 OBLIGATIONS
8
5.1
Modification of the Loan
8
5.2
Direct Proceeding Against TVA
9
5.3
Security
9
5.4
Cumulative Rights
9
5.5
Continuing Obligation
9



 
SECTION 6 MISCELLANEOUS
9
6.1
Survival of Agreement
9
6.2
Expenses
9
6.3
Amendments and Waivers
9
6.4
Notices
9
6.5
Severability
10
6.6
Governing Law
10
6.7
Successors and Assigns
10
6.8
Construction
10
6.9
Remedies
11
6.10
Consent to Jurisdiction and Service of Process
11
6.11
Waiver of Jury Trial
11
6.12
Survival of Warranties and Agreement
12
6.13
Entire Agreement
12
6.14
Counterparts; Effectiveness
12
6.15
Waiver
12


 
8017069.8
 
 

--------------------------------------------------------------------------------

 

SECTION 7
5



 
ESCROW
5
7.1
Appointment of Escrow Agent
5
7.2
Delivery of Escrow Documents to Escrow Agent
5



 
SECTION 8
6



RELEASE OF ESCROW DOCUMENTS; TERM OF AGREEMENT 
6
8.1
Loan Purchase Documents
6
8.2
Buy-Back Documents
6
8.3
Consummation of Loan Purchase Condition Precedent to Consummation of Buy-Back
6
8.4
Termination of Escrow
6



 
SECTION 9
6
THE ESCROW AGENT
6
9.1
Escrow Agent
6
9.2
Indemnification
7
9.3
Resignation of Escrow Agent
7
9.4
Receipt
8
9.5
Fees
8


 
8017069.8
 
 

--------------------------------------------------------------------------------

 

SECTION 10
8
MISCELLANEOUS
 
10.1
Notices
8
10.2
Exhibits
10
10.3
Assignment; Successors in Interest
10
10.4
Number; Gender
10
10.5
Captions
10
10.6
Controlling Law; Amendment
10
10.7
Consent to Jurisdiction
10
10.8
Severability
11
10.9
Counterparts
11
10.10
Waiver
11
10.11
Integration
11
10.12
Force Majeure
12
10.13
Security Procedures
12
10.14
Patriot Act Disclosure
12
           



 


 
 


 

 
8017069.8
 
 

--------------------------------------------------------------------------------

 



 
EXHIBITS
 
EXHIBIT A
Form of Assignment and Assumption Agreement
EXHIBIT B
Form of Loan Purchase Notice
EXHIBIT C
Form of Assignment of Collateral Assignment Agreement
EXHIBIT D
Form of Escrow Agreement
EXHIBIT E
Form of Allonge
EXHIBIT F
Form of UCC-3 Assignment
EXHIBIT G
How to Find TVA’s Annual and Quarterly Reports
EXHIBIT H
Form of Purchase Price Notice





 


 

 
8017069.8
 
 

--------------------------------------------------------------------------------

 



 
INDEX OF DEFINED TERMS
 
 
Capitalized terms used and not otherwise defined herein shall have the meanings
given to them in the Credit Agreement.
 
Defined Term
 
Defined in Section
Administrative Agent
Preamble
Borrower
Preamble
Buy-Back Option
§ 2.2
Default Date
§ 1.1
Loan Purchase Notice
§ 1.1
Escrow Agent
§ 1.1
Escrow Agreement
§ 1.1
Exchange Act
§ 1.1
Generating Facility
Recitals
Guarantor
Preamble
JOA
Recitals
Lease
Recitals
Leased Premises
Recitals
Lender Indemnitees
§ 1.1
Lenders
Preamble
Loan
Recitals
Loan Claims
§ 1.1
Loan Indebtedness
§ 1.1
Loan Purchase
§ 1.1
Loan Purchase Obligation
Recitals
Loan Rights
§ 1.1
Purchase Price
§ 1.1
Reserved Indemnity Rights
§ 1.1
SEC
§ 1.1
Statement
§ 1.1
Supplement 1
Recitals
Transfer Documents
§ 1.1
TVA
Preamble
TVA Act
§ 1.1
       




 
8017069.8
 
 

--------------------------------------------------------------------------------

 



 
BUY-BACK ARRANGEMENTS (Including Loan Purchase)
 
 


 
 
This AGREEMENT is entered into as of September 30, 2008, by and among
(i) JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such
capacity, the “Administrative Agent”), Lead Arranger and a Lender, (ii) such
other Lenders as may from time to time become a party to this Agreement
(collectively, with the Administrative Agent, the “Lenders”), and (iii) the
TENNESSEE VALLEY AUTHORITY (“TVA”), a corporate agency and instrumentality of
the United States Government created and existing under and by virtue of the
Tennessee Valley Authority Act of 1933, as amended, 16 U.S.C. §§ 831-831ee
(2006).  Capitalized terms used and not otherwise defined herein shall have the
meanings given to them in that certain Credit Agreement (the “Credit
Agreement”), dated as of even date herewith, by and among Seven States Southaven
LLC (the “Borrower”), Seven States Power Corporation (the “Guarantor”), the
Administrative Agent, and the Lenders.
 
 
R E C I T A L S:
 
 
WHEREAS, TVA holds in the name of the United States the Southhaven Power Plant,
an 810 megawatt (nominal) gas-fired combined cycle electric generating facility
located in DeSoto County, Mississippi, including all equipment, buildings,
structures, fixtures, and other improvements (the “Generating Facility”) and
said Generating Facility was acquired by TVA subject to the Guarantor option to
purchase described below; and
 
 
WHEREAS, TVA and Guarantor have entered into a Joint Ownership Agreement dated
April 30, 2008, numbered as TVA Contract No. 00069956, as amended (the “JOA”),
by which Guarantor or Borrower (as Guarantor’s designee) has an option to
purchase between a fifty percent (50%) and ninety percent (90%) ownership
interest in the Generating Facility; and
 
 
WHEREAS, Borrower wishes to borrow funds from Lenders to purchase an ownership
interest in the Generating Facility; and
 
 
WHEREAS, under the JOA, TVA, Guarantor, Borrower, and Lenders may exercise
Buy-Back Arrangements pursuant to which TVA would reacquire Borrower’s ownership
interest in the Generating Facility under terms, conditions, and circumstances
as defined in the JOA and as defined in the lease agreement of even date
herewith, entered into between TVA and Borrower (the “Lease”); and
 
 
WHEREAS, under the Lease TVA leases and operates all of Borrower’s right, title,
and interest in the Generating Facility (the “Leased Premises”); and
 
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to extend a
term loan and to provide for the extension of two incremental term loans
(collectively, the “Loan”) to the Borrower upon the condition that, in
accordance with the Buy-Back Arrangements in Section 5 of the JOA as amended by
Supplement No. 1 thereto, TVA agrees, as provided herein, to buy
 

8017069.8
 
 

--------------------------------------------------------------------------------

 



 
the Loan at par upon the election of the Administrative Agent upon any exercise
of a Buy-Back Option in any circumstance permitted under the JOA, including an
Event of Default under the Credit Agreement or other Loan Documents; and
 
 
WHEREAS, this Agreement is required by Section 5 of the JOA; and
 
 
WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the Loan;
 
 
NOW THEREFORE, in consideration of the premises and the agreements, provisions,
and covenants herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:
 
 
SECTION 1
 
 
DEFINITIONS
 
 
1.1 Certain Defined Terms.
 
  The terms defined below are used in this Agreement as so defined, as are the
terms defined in the preamble and recitals to this Agreement:
 
“Default Date” means the date on which any one or more Events of Defaults occurs
under the Credit Agreement or any one or more of the other Loan Documents.
 
“Escrow Agent” means the third-party agent set forth in the Escrow Agreement to
hold the Transfer Documents in escrow pursuant to the terms thereof.
 
“Escrow Agreement” means that certain Escrow Agreement, dated as of even date
herewith, among TVA, the Administrative Agent, the Borrower, the Lenders, and
the Escrow Agent, the form of which is attached hereto as Exhibit D.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Loan Claims” means all claims, suits, causes of action, and any other right of
any Lender against any person, whether known or unknown, arising under or in
connection with the Loan Documents or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims, and all other claims at law or in equity
related to the rights and obligations assigned pursuant to this Agreement.
 
“Loan Indebtedness” means the unpaid outstanding principal amount of the Loan;
accrued and unpaid interest, including default interest but only to the extent
TVA receives notice of default pursuant to Section 2.1 below, or comparable
notice of default from Borrower; and all other amounts due in connection with
the Loan, including break-funding charges, if any, owed to the Administrative
Agent or any Lender under the Credit Agreement or under any of the other Loan
Documents.
 

8017069.8
 
 

--------------------------------------------------------------------------------

 



 
“Loan Purchase” means the sale by each of the Lenders and the purchase by TVA of
all of the Loan Rights of each of the Lenders pursuant to Section 2 of this
Agreement.
 
“Loan Purchase Notice” means a notice delivered by the Administrative Agent in
the form of Exhibit B to each of the Borrower, TVA, and the Escrow Agent to
trigger the obligation of TVA to consummate the Loan Purchase.
 
“Loan Rights” means all rights of each and every Lender and their assignees,
transferees, and successors in interest under the Credit Agreement and the Loan
Documents, including, without limitation, the rights to payment of the Loan
Indebtedness and all other obligations and indebtedness owed by Borrower under
such agreements, but expressly excluding the Reserved Indemnity Rights, which
shall not be transferred to TVA but shall be retained by the Administrative
Agent and the Lenders.
 
“Purchase Price” means the aggregate price to be paid by TVA for all of the Loan
Rights and shall equal the Loan Indebtedness on the date of the Loan Purchase.
 
“Purchase Price Notice” means a notice delivered by the Administrative Agent in
the form of Exhibit H to TVA to evidence the Purchase Price to be paid by TVA to
the Administrative Agent for the benefit of the Lenders at the closing of a Loan
Purchase.
 
“Reserved Indemnity Rights” means all rights of each Lender against the Borrower
and the Guarantor under Section 8.1 of the Credit Agreement, which rights shall
be retained by each Lender after the Loan Purchase and not assigned to TVA
pursuant to the Transfer Documents.  For the avoidance of all doubt, the parties
agree that TVA shall have no liability for or be under any obligation with
respect to such Reserved Indemnity Rights or provide any indemnity to any
Indemnitees.
 
“SEC” means the United States Securities and Exchange Commission, or any
governmental authority succeeding to any of its principal functions.
 
“Statement” means the Statement of Auditing Standards No. 58, as amended,
entitled “Reports on Audited Financial Statements.”
 
“Transfer Documents” means (i) the Assignment and Assumption Agreements between
each Lender and TVA, the form of which is attached hereto as Exhibit A; (ii) the
Assignment of Collateral Assignment Agreement, the form of which is attached
hereto as Exhibit C; (iii) allonges to the Notes, the form of which is attached
hereto as Exhibit E; and (iv) Uniform Commercial Code assignment documents, the
form of which is attached hereto as Exhibit F.
 
“TVA Act” means the Tennessee Valley Authority Act of 1933, as amended, 16
U.S.C. §§ 831-831ee (2006).
 

8017069.8
 
 

--------------------------------------------------------------------------------

 



 
 
1.2 Other Interpretive Provisions.  References to “Sections” and “Exhibits”
shall be to Sections and Exhibits, respectively, of this Agreement unless
otherwise specifically provided.  Any of the terms defined in Section 1.1 may,
unless the context otherwise requires, be used in the singular or the plural
depending on the reference.  In this Agreement, “hereof,” “herein,” “hereto,”
“hereunder,” and the like mean and refer to this Agreement as a whole and not
merely to the specific section, paragraph, or clause in which the respective
word appears; words importing any gender include the other gender; references to
“writing” include printing, typing, lithography, and other means of reproducing
words in a tangible visible form; the words “including,” “includes,” and
“include” shall be deemed to be followed by the words “without limitation”;
references to agreements and other contractual instruments shall be deemed to
include subsequent amendments, supplements, assignments, and other modifications
thereto, but only to the extent such amendments, supplements, assignments, and
other modifications are not prohibited by the terms of this Agreement or any
other Loan Document and, provided further, that no such amendment, supplement,
assignment, or other modification shall change, modify, or affect TVA’s rights
or obligations under this Agreement unless TVA has given its prior consent in
writing; references to Persons include their respective permitted successors and
assigns or, in the case of governmental Persons, Persons succeeding to the
relevant functions of such Persons; and all references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations.
 
 
SECTION 2
 
 
 
BUY-BACK ARRANGEMENTS INCLUDING PURCHASE OF THE LOAN
 
 
2.1 Notice of Default.
 
  If the Lenders send notice of any Event of Default on the Loan to Borrower,
the Lenders shall give TVA comparable, timely, concurrent notice of such default
as specified in Section 6.4 of this Agreement below.
 
 
2.2 Buy-Back Arrangements.
 
  Section 5 of the JOA, as amended by Supplement No. 1 and Supplement No. 2
thereto, is incorporated herein by reference and the arrangements provided for
by said Section shall be deemed to be separate Buy-Back Arrangements agreed to
by the parties to this Agreement.  TVA and the Lenders expressly recognize that
under circumstances as defined in the JOA (“Buy-Back Option”), said Section 5
grants to Lenders, Borrower, Guarantor, and TVA certain specified rights to
trigger a Buy-Back under which TVA would be obligated to purchase the Loan from
the Lenders as a part of repurchasing the Leased Premises from Borrower.  It is
further expressly recognized and agreed that as provided for in Section 6 of
Supplement No. 1 to the JOA and in Section 8.20 of the Credit Agreement, Lenders
are obligated to cooperate with TVA in enforcing any exercise of the Buy-Back
Arrangements and in consummating any Buy-Back Closing (as provided for in both
the JOA and the separate Buy-Back Arrangements of this Section 2.2), by
 

8017069.8
 
 

--------------------------------------------------------------------------------

 

(i) promptly executing all documents necessary to confirm TVA’s purchase of the
Loan under Section 5(e) of the JOA as amended Supplement No. 1 thereto, (ii) not
opposing the exercise of said Buy-Back Arrangements and the consummation of said
Buy-Back Closing, and (iii) not opposing any motion to lift the stay or any
other action in bankruptcy to allow exercise of said Buy-Back Arrangements and
the consummation of said Buy-Back Closing.  Finally, TVA and the Lenders also
expressly recognize and agree that purchase of the Loan by TVA pursuant to JOA
Section 5(e)(i) and Section 2.3 below is a precondition to the actions described
in JOA Sections 5(e)(ii) and 5(e)(iii).
 
 
2.3 Purchase of the Loan.
 
(A) Except as described in Section 2.3(B), so long as any Loan Indebtedness is
outstanding, upon any exercise of a Buy-Back Option, including upon the
occurrence of one or more Events of Default, and regardless of whether
consummation of such Buy-Back Option at such time is stayed by a bankruptcy
court at the election of the Administrative Agent exercised by its delivery to
each of the Borrower, TVA, and the Escrow Agent of a Loan Purchase Notice, each
Lender shall sell all of its interest in, and TVA shall purchase all of, the
Loan Rights, for the Purchase Price (as set forth in a Purchase Price Notice
delivered by the Administrative Agent to TVA, which shall be conclusive evidence
of the amounts due and owing to the Administrative Agent and the Lenders, absent
manifest error), which shall be paid by TVA to the Administrative Agent for the
benefit of the Administrative Agent and the Lenders in immediately available
funds electronically transmitted no later than twenty (20) Business Days after
the Loan Purchase Notice is received by TVA.
 
(B) TVA and the Lenders expressly recognize that JOA Section 5(c) provides that
if a Buy-Back Option has not been exercised by the end of the period provided in
the JOA for such exercise, an automatic exercise of a Buy-Back Option shall be
deemed to occur.  Accordingly, if any Loan Indebtedness is outstanding on the
Maturity Date, each Lender shall sell all of its interest in, and TVA shall
purchase all of, the Loan Rights, for the Purchase Price, which shall be paid by
TVA to the Administrative Agent for the benefit of the Administrative Agent and
the Lenders in immediately available funds electronically transmitted on the
Maturity Date.
 
(C) Any payment by TVA to the Administrative Agent for the benefit of the
Administrative Agent and the Lenders under this Agreement shall also be deemed
to be a payment by TVA to the Administrative Agent and Lenders.  TVA is not
responsible, and shall not be held responsible, for any failure or delay by the
Administrative Agent to make any payment of funds received from TVA to any
Lender or other third party.
 
 
2.4 Closing and Escrow of Transfer Documents.
 
 
(A)  The closing of the Loan Purchase will be effected at the offices of the
Escrow Agent by the delivery to TVA by the Escrow Agent, on behalf of all the
Lenders, of all Transfer Documents and Notes upon the Escrow Agent’s receipt of
written notice from the Administrative Agent that it has received payment of
immediately available funds equal to the full Purchase Price.  All of the Loan
Rights shall be transferred to and purchased by TVA and paid for in a single
closing.
 

8017069.8
 
 

--------------------------------------------------------------------------------

 



 
(B) So as to effectuate a Loan Purchase as soon as possible after the
Administrative Agent has elected to trigger a Loan Purchase, the Administrative
Agent, the current Lenders and TVA have executed the Transfer Documents and
delivered them, along with the Notes, to the Escrow Agent for it to hold
pursuant to the terms of the Escrow Agreement.  Each Lender party hereto
irrevocably authorizes the Administrative Agent, without further notice to, or
consent or authorization from, any Lender, to instruct the Escrow Agent to take
all actions necessary and appropriate to effect a Loan Purchase, including,
without limitation, dating and delivering to TVA all of the Transfer Documents,
together with the Notes.  Any future Lender that joins the Credit Agreement by
assignment of an interest in all or a portion of another Lender’s Loan Rights
will be required, as a condition to such assignment and simultaneously
therewith, to join into this Agreement by executing a counterpart of the same
and to deliver to the Escrow Agent all Notes and Transfer Documents for such
Lender’s interest in the Loan Rights for retention by the Escrow Agent pursuant
to the Escrow Agreement.
 
 
(C)  Pursuant to the Escrow Agreement, after delivery of the Loan Purchase
Notice, the Administrative Agent will direct the Escrow Agent to date the
Transfer Documents as of the closing date and to deliver to TVA all of the
Transfer Documents, together with the Notes, upon receipt by the Escrow Agent of
written notice from the Administrative Agent that it has received payment of
immediately available funds equal to the full Purchase Price.  The
Administrative Agent will receive such Purchase Price for the benefit of the
Lenders.  Upon the Escrow Agent’s receipt of written notice from the
Administrative Agent that it has received payment of immediately available funds
equal to the full Purchase Price, the Escrow Agent shall immediately deliver to
TVA all of the Transfer Documents and Notes.
 
 
2.5 Escrow of Notes.
 
  In addition to the Transfer Documents, each Lender has delivered to the Escrow
Agent possession of its respective Note(s) from the Borrower.  Notwithstanding
the delivery of the Note(s) to the Escrow Agent, each Lender retains all rights
under the Credit Agreement and the Notes, and all payments and dealings with
respect to the Notes are to continue as provided in the Credit Agreement, as if
the Notes were not held in escrow, until this Agreement and the Escrow Agreement
have been terminated.
 
 
SECTION 3
 
 


 
 
REPRESENTATIONS AND WARRANTIES
 
 
3.1 Representations and Warranties of the Administrative Agent and Lenders.
 

8017069.8
 
 

--------------------------------------------------------------------------------

 



 
 
(A)           The Loan Purchase will be effected WITHOUT RECOURSE TO, OR
WARRANTY OR REPRESENTATION, EXPRESSED OR IMPLIED, BY, THE ADMINISTRATIVE AGENT
OR ANY LENDER, except that through the execution of this Agreement, and upon
delivery of the Transfer Documents by the Escrow Agent to TVA, the
Administrative Agent and each Lender will be deemed to represent that:
 
 


 
 
(i)           The Administrative Agent or such Lender is duly organized, validly
existing, and in good standing under the laws of the United States and has taken
all necessary corporate, governmental, and other action to authorize the
execution, delivery, and performance  of this Agreement and the Escrow
Agreement;
 
 
(ii)           The Administrative Agent or such Lender is the owner and holder
of its portion of the Loan Rights and the Loan Documents evidencing the Loan
Indebtedness and has full and good title to its portion of the Loan Rights, and
the Administrative Agent or such Lender has full right, power, and authority
(subject to all Applicable Laws limiting the assignment or transfer of Loan
Claims) to transfer all of its portion of the Loan Rights to TVA, and all of its
Loan Rights and the Loan Documents evidencing the Loan Indebtedness are subject
to Transfer Documents that have been executed by the Administrative Agent or
such Lender and delivered to the Escrow Agent;
 
 
(iii)           The Administrative Agent or such Lender has not executed any
release or subordination agreement relating to the Credit Agreement or the Loan
Documents and has not transferred or assigned any portion of its Loan Rights
prior to the delivery of the Transfer Documents to the Escrow Agent; and
 
 
(iv)           The Administrative Agent or such Lender has the full power and
authority to engage in the business which it is conducting and to enter into and
perform its obligations under this Agreement and the Escrow Agreement.
 
 
(B)           Without limiting the generality of the foregoing, neither the
Administrative Agent nor any Lender will assume any responsibility with respect
to (i) statements, warranties, or representations made in or in connection with
the Loan Documents, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower or the Guarantor, or
(iv) the performance or observance of the Borrower or the Guarantor of any of
their respective obligations under any Loan Document.
 
 
3.2 Representations and Warranties of TVA.
 

8017069.8
 
 

--------------------------------------------------------------------------------

 

The Loan Purchase will be effected WITHOUT RECOURSE TO, OR WARRANTY OR
REPRESENTATION, EXPRESSED OR IMPLIED, BY TVA, except that through the execution
of this Agreement, and upon delivery of the Transfer Documents by the Escrow
Agent to TVA, TVA will be deemed to represent that:
 
 
(A)           TVA is a corporate agency and instrumentality of the United States
Government created and existing under and by virtue of the TVA Act, and has the
full power and authority under the TVA Act to engage in the business that it is
conducting and to enter into and perform its obligations under this Agreement
and the Escrow Agreement.
 
 
(B)           TVA has taken all necessary corporate, governmental, and other
action to authorize the execution, delivery, and performance of this Agreement
and the Escrow Agreement.
 
 
(C)           TVA has furnished to the Administrative Agent and each Lender by
the means described in Exhibit G which is attached, hereto, its most recent
filings with the SEC on Forms 10-K and 10-Q filed pursuant to the Exchange
Act.  TVA and the Administrative Agent and each Lender acknowledge and agree
that such forms are or may in the future be subject to restatement by TVA and
that upon any such restatement, such forms will be provided to the
Administrative Agent and each Lender by the means described in Exhibit G.  When
restated, such Forms 10-K and 10-Q will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make any statement
therein, in light of the circumstances under which it was made, not
misleading.  Each of the financial statements in such restated Forms 10-K and
10-Q will have been prepared in accordance with GAAP as applicable to annual and
quarterly periods, respectively, and will fairly present in all material
respects the financial position of TVA as of the date thereof and the results of
the operations of TVA for the period then ended.
 
(D)           To the extent that in the future TVA furnishes the Administrative
Agent and each Lender by the means described in Exhibit G Forms 10-K and 10-Q
pursuant to Section 4.1 of this Agreement, the financial statements concerning
TVA included in such Forms 10-K and 10-Q will have been prepared in accordance
with GAAP as applicable to annual and quarterly periods, respectively,  and
present fairly the financial condition of TVA as of the date thereof and the
results of its operations for the periods covered thereby and disclose all
material liabilities and material contingent obligations of TVA as at the dates
thereof required by GAAP to be disclosed therein.
 
 
(E)           Without limiting the generality of the foregoing, TVA will not
assume any responsibility, except as expressly set forth in this Agreement with
respect to the Loan Purchase, with respect to (i) any statements, warranties, or
representations made in or in connection with the Loan Documents, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency, or
value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower or the Guarantor, or (iv) the performance or
observance of the Borrower or the Guarantor of any of their respective
obligations under any Loan Document.
 

8017069.8
 
 

--------------------------------------------------------------------------------

 



 


 
 
SECTION 4
 
 


 
 
ONGOING REPORTING COVENANT; LOAN PURCHASE COVENANT
 
 
4.1 TVA Financial Reporting.
 
  TVA will maintain a system of accounting established and administered in
accordance with sound business practices to permit preparation of financial
statements in conformity with GAAP (it being understood that GAAP provides for
correction of errors and that quarterly financial statements are subject to
year-end adjustments and are not required to have footnote disclosures).  TVA
hereby covenants and agrees that so long as this Agreement is in effect, it
shall furnish the periodic reports described below to the Administrative Agent
and to each Lender in the manner described in Exhibit G.
 
 
4.2 Consummation of Loan Purchase.
 
  TVA hereby covenants and agrees that so long as this Agreement is in effect,
it shall not purchase any of the Borrower’s ownership interest in the Generating
Facility prior to it consummating a purchase of all of the Loan Rights in
accordance with Section 2.1 of this Agreement.
 
 
SECTION 5
 

 
OBLIGATIONS
 
 
5.1 Modification of the Loan.
 
  The obligations of TVA under this Agreement, including, without limitation,
the obligation to effect the Loan Purchase and pay the Purchase Price, will not
in any manner be directly or indirectly affected, changed, or revised in any way
without TVA’s prior written consent.  TVA may withhold such consent, in TVA’s
sole and exclusive discretion, with respect to any matter affecting its
obligations, including but not limited to matters related to this Agreement, the
Loan Rights, the Purchase Price, or the renewal, extension, or modification of
the terms of any of the Loan Indebtedness or any instrument or agreement
evidencing the same, including an increase in the principal amount of the Loan
Indebtedness or an increase in the interest rate charged thereon, in accordance
with the terms and provisions of the Credit Agreement and the other Loan
Documents or the acceptance by the Administrative Agent or any Lender of other
credit support or security for the Loan Indebtedness (collectively a “Loan
Modification”).  Any Loan Modification made without TVA’s prior written consent
shall not affect or be binding upon TVA or increase, alter, amend, modify, or
affect TVA’s obligations and liabilities under this Agreement in any
respect.  Any waiver of, or delay in exercising any rights or remedies against
the Borrower or the Guarantor, by the Administrative Agent or the Lenders, any
amendment or
 

8017069.8
 
 

--------------------------------------------------------------------------------

 



 
supplement to the Credit Agreement and any other Loan Documents in connection
with the establishment of an Incremental Term Loan Facility in accordance with
the terms set forth in the
 
Credit Agreement, and any change to the LIBO Rate or the Base Rate that occurs
without amendment to the provisions of the Credit Agreement shall not constitute
a Loan Modification.
 
 
5.2 Direct Proceeding Against TVA.
 
  The obligations of TVA to effect the Loan Purchase under this Agreement are
not contingent upon the pursuit by the Administrative Agent or any Lender of any
remedies against the Borrower, the Guarantor, or any other Person, nor against
any security or lien available to the Administrative Agent or any Lender, their
successors, successors-in-title, endorsees, or assigns.
 
 
5.3 Security.
 
  The obligations of TVA under this Agreement shall not in any manner be
affected by the partial or complete unenforceability or invalidity of any other
guaranty or surety agreement, pledge, assignment, or other security for any of
the Loan Indebtedness.
 


 
 
5.4 Cumulative Rights.
 
  All of the rights and remedies of a party to this Agreement shall be
cumulative, and any failure of such a party to exercise any right hereunder
shall not be construed as a waiver of the right to exercise the same or any
other right at any time, and from time to time, thereafter.
 
 
5.5 Continuing Obligation.
 
  This Agreement shall be a continuing one and shall be binding upon TVA until
the Loan Indebtedness is paid finally and in full.
 
 
SECTION 6
 
 
MISCELLANEOUS
 
 
6.1 Survival of Agreement.
 
  This Agreement shall survive and have continuing effect until (i) termination
by an express writing signed by the Administrative Agent and TVA or (ii) the
full consummation of the Buy-Back Arrangements provided for by the JOA or by
this Agreement.
 

8017069.8
 
 

--------------------------------------------------------------------------------

 



 
 
6.2 Expenses.
 
  All legal and other costs incurred in connection with this Agreement and the
transactions contemplated hereby shall be the responsibility of the party
incurring such expense, except as otherwise expressly provided herein.
 
 
6.3 Amendments and Waivers.
.  Except as otherwise provided herein, no amendment, modification, termination,
or waiver of any provision of this Agreement, or consent to any departure by any
party therefrom, shall in any event be effective unless the same shall be in
writing and signed by TVA and the Requisite Lenders.
 
 
6.4 Notices.
  Any required notice or other communication shall be in writing addressed to
the respective party as set forth below and may be personally delivered,
telecopied, sent by overnight courier service, or U.S. mail and shall be deemed
to have been given:  (i) if delivered in person, when delivered; (ii) if
delivered by telecopy, on the date of transmission if transmitted on a Business
Day before 2:00 p.m. (New York City time) and otherwise on the Business Day next
succeeding the date of transmission; (iii) if delivered by overnight courier,
two days after delivery to the courier properly addressed; or (iv) if delivered
by U.S. mail, four Business Days after deposit with postage prepaid and properly
addressed.
 
 
Notices shall be addressed as follows:


 
If to TVA:
Treasurer

 
Tennessee Valley Authority

 
400 W. Summit Hill Drive, WT 4C-K

 
Knoxville, TN 37902



 
Fax:   865-632-6673

 
 
With a copy to:
Tennessee Valley Authority

 
One Century Plaza, 26 Century Blvd., OCP 1F-NST

 
Nashville, TN 37229

 
 
Attn:  Executive Vice President, Customer Resources

 
 
Fax:   615-232-6014

 
 
If to a Lender or the

Administrative Agent:
To the address set forth on the signature page hereto


8017069.8
 
 

--------------------------------------------------------------------------------

 



 
6.5 Severability.
  The invalidity, illegality, or unenforceability in any jurisdiction of any
provision under this Agreement shall not affect or impair the remaining
provisions in this Agreement or any such invalid, unenforceable, or illegal
provision in any jurisdiction in which it is not invalid, unenforceable, or
illegal.
 
 
6.6 Governing Law.
  This Agreement shall, to the extent not inconsistent with Federal law, be
governed by and shall be construed and enforced in accordance with the internal
laws of the State of New York without regard to conflicts of law principles that
require or permit application of the laws of any other state or jurisdiction.
 
 
6.7 Successors and Assigns.
  This Agreement shall be binding upon and inure to the benefit of the parties
hereto, each of the Incremental Term Loan Lenders (as defined in the Credit
Agreement) and their respective successors and assigns; provided, however, that
(a) without the prior specific written consent of TVA, neither the
Administrative Agent nor any Lender may assign any of its rights or delegate any
of its duties under this Agreement and (b) without the prior specific written
consent of the Administrative Agent and each Lender, TVA may not assign any of
its rights or delegate any of its duties under this Agreement; provided,
however, that TVA’s consent to any such assignment shall not be required in
connection with an assignment by any Lender of all or a portion of its Loan
Commitments or Loans in accordance with the terms of the Credit Agreement and
Section 2.4(B) of this Agreement.
 
 
6.8 Construction.
  The Administrative Agent, each Lender, and TVA acknowledge that each of them
has had the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement with its legal counsel and that this
Agreement shall be construed as if jointly drafted by the Administrative Agent,
each Lender, and TVA.
 
 
6.9 Remedies.
  The rights and remedies specified in any provision of this Agreement are in
addition to all other rights and remedies that TVA, the Administrative Agent,
and the Lenders may have, including any right to equitable relief and any right
to sue for damages as a result of a breach of this Agreement (whether or not any
such party elects to terminate this Agreement), and all such rights and remedies
are cumulative.  Without limiting the foregoing, no exercise of a remedy shall
be deemed an election excluding any other remedy (any such claim by any party to
this Agreement being hereby waived).  Each party to this Agreement acknowledges
and agrees that in the event it fails to fulfill its obligations under this
Agreement, each party to this Agreement affected by such failure would suffer
irreparable harm and damages would not be an adequate remedy, and accordingly
such affected parties shall be entitled to an injunction or injunctions to
prevent a breach of this Agreement and to enforce specifically the terms and
provisions of this Agreement.
 

8017069.8
 
 

--------------------------------------------------------------------------------

 



 
 
6.10 Consent to Jurisdiction and Service of Process.


 
(A)           The parties to this Agreement hereby irrevocably submit to the
non-exclusive jurisdiction of any United States Federal Court, Southern District
of New York with respect to any action or proceeding arising out of or relating
to this Agreement, the Escrow Agreement, or any Loan Documents.  Each such party
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such courts and irrevocably waives any
objection it may now or hereafter have as to the venue of any such suit, action,
or proceeding brought in any such court, personal jurisdiction of such courts,
or that such court is an inconvenient forum.  Nothing herein shall limit the
right of any such party to bring proceedings against any other such party or
parties in the courts of any other jurisdiction.
 
(b)           Each party to this Agreement hereby agrees that service of the
summons and complaint and all other process that may be served in any such suit,
action, or proceeding may be effected by mailing by registered mail, return
receipt requested, a copy of such process to TVA at the address to which notices
to TVA are then to be sent pursuant to Section 6.4 and, with respect to such a
party not listed in Section 6.4, pursuant to any other notice provision in the
Credit Agreement or any of the Loan Documents, and that personal service of
process shall not be required.  Nothing herein shall be construed to prohibit
service of process by any other method permitted by law.
 
6.11 Waiver of Jury Trial.
  TVA, the Administrative Agent, and each Lender hereby waive their respective
rights to a jury trial of any claim or cause of action based upon or arising out
of this Agreement, any of the other Loan Documents, or any dealings between them
relating to the subject matter of this Agreement. The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this Agreement, including without
limitation, contract claims, tort claims, breach of duty claims, and all other
common law and statutory claims.  TVA, the Administrative Agent, and each Lender
acknowledge that this waiver is a material inducement to enter into a business
relationship, that each has already relied on the waiver in entering into this
Agreement, and that each will continue to rely on the waiver in their related
future dealings.  TVA, the Administrative Agent, and each Lender further warrant
and represent that each has reviewed this waiver with its legal counsel, and
that each knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel.  This waiver is irrevocable, meaning that it
may not be modified either orally or in writing, and the waiver shall apply to
any subsequent amendments, renewals, supplements, or modifications to this
Agreement, the Loan Documents, or to any other documents or agreements relating
to the Loan. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.  TVA, the Administrative Agent, and
each Lender also waive any bond or surety or security upon such bond that might,
but for this waiver, be required of the Administrative Agent and each Lender.
 

8017069.8
 
 

--------------------------------------------------------------------------------

 



 
 
6.12 Survival of Warranties and Agreements.
  All agreements, representations, and warranties made herein shall survive the
execution and delivery of this Agreement.
 
 
6.13 Entire Agreement.
  This Agreement and the exhibits attached hereto embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, understandings, whether oral or written, relating
to the subject matter hereof and may not be contradicted or varied by evidence
of prior, contemporaneous, or subsequent oral agreements or discussions of the
parties hereto.
 
 
6.14 Counterparts; Effectiveness.
  This Agreement and any amendments, waivers, consents, or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.  This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto.
 
 
6.15 Waiver.
  No waiver by any party of one or more defaults in the performance of this
Agreement shall operate or be construed as a waiver of any future default or
defaults, whether of a like kind or different character.
 
 
[Signature pages follow]
 
 


 

8017069.8
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have each executed this Agreement on the
dates set forth below to be effective for all purposes as of the date first
written above.
 
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent, Lead
Arranger and a Lender
 
By: /s/ Michael Mak                 
Name:  Michael Mak
Title:                      Executive Director
Date:                      September 30, 2008


Address:
JPMorgan Chase Bank, National Association
270 Park Avenue
New York, New York 10017
Attn:  Michael Mak
Fax  (212) 270-4251
 


 

 
 
 

--------------------------------------------------------------------------------

 

 


 
 
COBANK, ACB, as a Lender
 
By:  /s/ Brett A. Challenger                
Name:  Brett A. Challenger
Title:    Vice President
Date:    September 30, 2008

 
 
 

--------------------------------------------------------------------------------

 



 
BRANCH BANKING AND TRUST COMPANY, as a Lender
 
By:  /s/ R. Andrew Beam              
Name:  R. Andrew Beam
Title:  Senior Vice President
Date:  September 30, 2008

 
 
 

--------------------------------------------------------------------------------

 







 
TENNESSEE VALLEY AUTHORITY
 
By: /s/ Kim S. Greene________________
Name:  Kimberly S. Greene
Title:    EVP, Financial Services
Date:    September 30, 2008





 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of Assignment and Assumption Agreement


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date set forth below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above, but excluding all rights of the Assignor against the Borrower
and the Guarantor under Section 8.1 of the Credit Agreement (the “Reserved
Indemnity Rights”) (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above, but excluding the
Reserved Indemnity Rights, being referred to herein collectively as the
“Assigned Interest”); provided, that the Assignee shall have no liability for or
be under any obligation with respect to such Reserved Indemnity Rights.  Each
such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.


1.           Assignor:                                [NAME OF LENDER]  .


 
2.
Assignee:
Tennessee Valley Authority                    .



3.
Borrower:
Seven States Southaven, LLC                 .



 
4.
Administrative Agent:
JPMorgan Chase Bank, National Association, as the administrative agent under the
Credit Agreement



 
5.
Credit Agreement:
The Credit Agreement, dated as of September 30, 2008, among Seven States
Southaven, LLC, Seven States Power Corporation, JPMorgan Chase Bank, National
Association, as Administrative Agent, Lead Arranger and a Lender, and the
Lenders as may from time to time become a party thereto.



[Remainder of page intentionally left blank.]

A-
8017069.8
 
 

--------------------------------------------------------------------------------

 



 
6.
Assigned Interest:

Assignor
Assignee
Facility Assigned
Aggregate Amount of Commitment/
Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/Loans
[NAME OF LENDER]
Tennessee Valley Authority
[Term Loan]
[Incremental Term Loan A/B]
$
$
%





Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY THE ESCROW AGENT
AT THE DIRECTION OF THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE
DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


 
[NAME OF LENDER]





By:______________________________
   Title:




ASSIGNEE:


TENNESSEE VALLEY AUTHORITY




By:______________________________
   Title:




Consented to and Accepted:


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By_________________________________
  Title:

A-
8017069.8
 
 

--------------------------------------------------------------------------------

 

ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.  Representations and Warranties.


1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made by other parties in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower or the Guarantor, any of their respective Subsidiaries
or Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Borrower or the Guarantor, any of
their respective Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document; and (c) delivers the Note held
by or on behalf of the Assignor together with an allonge containing an
endorsement in favor of the Assignee.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 7.1(B) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 7.1(B)(3) of
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 2.11 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, and (vi)
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.


2.  Payments.  From and after the Effective Date, the Assignee, in its capacity
as the Administrative Agent, shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date.


3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.





A-
8017069.8
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Form of Loan Purchase Notice




______ __, 20__




Tennessee Valley Authority
400 W. Summit Hill Drive, WT 4C-K
Knoxville, TN 37902
Attn:  Treasurer
Fax:  865-632-6673


Tennessee Valley Authority
One Century Plaza, 26 Century Blvd., OCP 1F-NST
Nashville, TN 37229
Attn:  Executive Vice President, Customer Resources
Fax:  615-232-6014


Seven States Southaven, LLC
1206 Broad Street
Chattanooga, Tennessee 37402
Attn:  President and CEO


[Escrow Agent]
[Address]


Re:           Loan Purchase Notice


Ladies and Gentlemen:


Reference is made to that certain Buy-Back Arrangements (Including Loan
Purchase), dated as of September 30, 2008 (as amended, restated, supplemented or
otherwise modified, the “Agreement”; capitalized terms used but not otherwise
defined herein shall have the meanings assigned thereto in the Agreement), among
Tennessee Valley Authority, JPMorgan Chase Bank, National Association, and the
other Lenders identified therein.


This notice constitutes a “Loan Purchase Notice” delivered pursuant to Section
2.3(A) of the Agreement.  The undersigned will separately deliver a Purchase
Price Notice indicating the Purchase Price to be paid by TVA on the closing of
the Loan Purchase to occur no later than twenty (20) Business Days after this
Loan Purchase Notice is received by TVA.








Very truly yours,


JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION,
as Administrative Agent




By: __________________________
Name:
Title:





B-
8017069.8
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


Form of Assignment of Collateral Assignment Agreement










This Instrument Prepared
By:                                                                        
  Indexing Instructions:
Brennan A. Posner,
Esq.                                                                                     Part
of Section 15, Township 1 South,
Sutherland Asbill & Brennan
LLP                                                                  Range 8
West
999 Peachtree St.,
NE                                                                                        
 DeSoto County, Mississippi
Atlanta, Georgia
30309-3996                                                                            Part
of Section 16, Township 1 South
Telephone Number:  (404)
853-8000                                                               Range 8
West
                 DeSoto County, Mississippi




ASSIGNMENT OF COLLATERAL ASSIGNMENT OF CERTAIN RIGHTS UNDER, AND CERTAIN
AGREEMENTS AS TO, JOINT OWNERSHIP AGREEMENT AND LEASE AGREEMENT


 
FOR VALUE RECEIVED, the undersigned, JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
a national banking association (“Assignor”), having a mailing address at 270
Park Avenue, New York, New York 10017, hereby grants, assigns, sells, conveys,
transfers, delivers and sets over unto TENNESSEE VALLEY AUTHORITY, a corporate
agency and instrumentality of the United States Government, created and existing
under and by virtue of the Tennessee Valley Authority Act of 1933 (“Assignee”),
having a mailing address at 400 West Summit Hill Drive, WT 6A-K, Knoxville, TN
37902, without representation or warranty, express or implied, the following:


All right, title and interest of Assignor under that certain Collateral
Assignment of Certain Rights Under, and Certain Agreements as to, Joint
Ownership Agreement and Lease Agreement, by Seven States Southaven, LLC in favor
of Assignor, dated as of September 30, 2008.



C-
8017069.8
 
 

--------------------------------------------------------------------------------

 



Executed as of (but not necessarily on) the effective date specified below.


Effective ____________________, 2008.
 


 
JPMORGAN CHASE BANK,
NATIONAL                                                                                                ASSOCIATION,
 
a national banking association
 
(SEAL)


By:_________________________________
[NAME, TITLE]










STATE
OF____________                                                                §


COUNTY OF
__________                                                                §


Acknowledged before me this _____ day of September, 2008, by ___________,
_____________ of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking
association, on behalf of said entity.
 


(Notary Seal)


Printed Name:                                                                 
Notary Public for State of _______________
My Commission
expires:                                                                           



C-
8017069.8
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


SOUTHAVEN COMBUSTION TURBINE SITE


Mississippi Parcel 1 (Acquisition Tract SCBTS-1)


A parcel of land lying in the SW1/4 of Section 15 Township 1 South Range 8 West
in Desoto County, State of Mississippi, being on the Southaven Combustion
Turbine Site and at the intersection of Tulane Road and Stateline Road, as shown
on US-TVA Drawing No. 112 MS 422 B 100(D) R.0 and being more particularly
described as follows:


Commencing at a concrete monument (found) (Coordinates: N. 275,703.11, E.
750,567.00), being NGS MON 153; thence S42°05'16"E, 13,353.72 feet to an angle
iron (set) on the accepted Mississippi-Tennessee state line being corner No.
SCBTS-1 and the Point of Beginning:


Thence leaving the point of beginning and said Mississippi-Tennessee state line
S02°11'31"W, 1,100.72 feet to a rebar (found) in the northern right of way of
Stateline Road, being corner No. SCBTS-2; thence continuing with said right of
way for the following two calls;
N87°47'07"W, 304.06 feet to a rebar (found), being corner No. SCBTS-3;
thence N87°47'41"W, 104.99 feet to a (3/8") rebar (found), being corner No.
SCBTS-6;
thence leaving said right of way N02°12'24"E, 206.98 feet to a (3/8") rebar
(found), being corner No. SCBTS-5; thence parallel with north right of way of
Stateline Road N87°48'27"W, 1,260.36 feet to rebar with cap (found) and stamped
“THY INC. #888” in the eastern right of way of Tulane Road, being corner No.
SCBTS-7; thence with said right of way N02°15'03"E, 899.31 feet to a rebar with
cap (found) on the accepted Mississippi-Tennessee state line, being corner No.
SCBTS-8; thence leaving said right of way and with said state line S87°36'39"E,
1,668.44 feet to the point of beginning and containing 36.29 acres.


Located on VTM Quad Horn Lake, MS.


Positions of corners and directions of lines are referred to the Tennessee
Lambert State Coordinate System and NAD 83 (2007) Horizontal Datum.


This description was prepared from an ALTA survey dated May 1, 2000 and a survey
dated December 18, 2007 by:


Tennessee Valley Authority
MR 4B-C
Chattanooga, TN 37402-2801




Said real estate was acquired by virtue of the deed executed simultaneously
herewith, from the United States of America, by and through its legal agent, the
Tennessee Valley Authority, and filed of record in Deed Book ____, page ____, in
the office of the Chancery Court Clerk of DeSoto County, Mississippi.



C-
8017069.8
 
 

--------------------------------------------------------------------------------

 

Mississippi Parcel 2 (Acquisition Tract SCBTS-2)


A parcel of land lying in the SE1/4 of Section 16 Township 1 South Range 8 West
in Desoto County, State of Mississippi, being on the Southaven Combustion
Turbine Site and at the intersection of Tulane Road and Stateline Road, as shown
on US-TVA Drawing No. 112 MS 422 B 100(D) R.0 and being more particularly
described as follows:


Commencing at a concrete monument (found) (Coordinates: N. 275,703.11, E.
750,567.00), being NGS MON 153; thence S33°33'03"E, 12,943.26 feet to a rebar
(found) in the west right of way of Tulane Road, being corner No. SCBTS-9 and
the Point of Beginning:


Thence leaving the point of beginning and said right of way N87°55'13"W, 225.69
feet to a nail (60d) (found), being corner No. SCBTS-10;
thence N87°42'13"W, 420.76 feet to a rebar without cap (found), being corner No.
SCBTS-11;
thence N02°36'46"E, 209.28 feet to a rebar without cap (found), being corner No.
SCBTS-12; thence N87°28'38"W, 210.14 feet to an iron pipe (1.5") (found), being
corner No. SCBTS-13;
thence S02°13'39"W, 209.42 feet to a pin (found), being corner No. SCBTS-14;
thence S02°43'42"W, 155.47 feet to a rebar with cap (found) in the north right
of way of Stateline Road, being corner No. SCBTS-15;
thence with road said right of way N87°43'40"W, 415.16 feet to a rebar (found),
being corner No. SCBTS-16;
thence N02°24'39"E, 673.73 feet to an iron pipe (1.5") (found), being corner No.
SCBTS-17; thence S87°35'36"E, 434.83 feet to a rebar (found), being corner No.
SCBTS-18;
thence N02°19'08"E, 435.00 feet to a rebar (found) on the accepted
Mississippi-Tennessee state line, being corner No. SCBTS-19;
thence with said state line for the following calls:
S87°35'34"E, 311.41 feet to an angle iron (set), being corner No. SCBTS-26;
thence S87°35’28”E, 523.19 feet to an iron pipe (found) in the west right of way
of Tulane Road, being Corner No. SCBTS-20;
thence leaving said state line and with said road right of way S02°15'57"W,
206.15 feet to a rebar (found), being corner No. SCBTS-21;
thence leaving said right of way N87°38'49"W, 158.80 feet to a rebar (found),
being corner No. SCBTS-22;
thence S02°07'35"W, 209.14 feet to an iron pipe (found), being corner No.
SCBTS-23;
thence S87°29'48"E, 158.20 feet to a rebar (found) in the western right of way
of Tulane Road, being corner No. SCBTS-24;
thence with said road right of way S02°15'14"W, 534.74 feet to the point of
beginning and containing 23.14 acres.


Located on VTM Quad Horn Lake, MS.


Positions of corners and directions of lines are referred to the Tennessee
Lambert State Coordinate System and NAD 83 (2007) Horizontal Datum.


This description was prepared from an ALTA survey dated May 1, 2000 and a survey
dated December 18, 2007 by:


Tennessee Valley Authority
MR 4B-C
Chattanooga, TN 37402-2801


Said real estate was acquired by virtue of the deed executed simultaneously
herewith, from the United States of America, by and through its legal agent, the
Tennessee Valley Authority, and filed of record in Deed Book ____, page ____, in
the office of the Chancery Court Clerk of DeSoto County, Mississippi.

C-
8017069.8
 
 

--------------------------------------------------------------------------------

 

Mississippi Parcel 3 – Transmission Line Easement (Acquisition Tract SCBTS-4-TL)


An easement for transmission line purposes as described in that certain
Transmission Line Easement dated November 21, 2000, between Entergy Mississippi,
Inc. and Southaven Power, LLC, recorded December 8, 2000 in Deed Book 384, page
81 over, under and across a parcel of land lying in the SE1/4 of Section 16
Township 1 South Range 8 West in Desoto County, State of Mississippi, being on
the Southaven Combustion Turbine Site, as shown on US-TVA Drawing No. 112 MS 422
B 100(D) R.0 and being more particularly described as follows:
Commencing at a concrete monument (found) (Coordinates: N. 275,703.11, E.
750,567.00), being NGS MON 153; thence S29°12'19"E, 12,075.19 feet to a point in
the western line of tract SCBTS-2, being corner SCBTS-33 and the Point of
Beginning:


Thence leaving the point of beginning and said western line of tract SCBTS-2
N89°54'39"W, 417.53 feet to a point, being corner No. SCBTS-34;
thence N44°04'03"W, 81.72 feet to a point, being corner No. SCBTS-35;
thence N45°55'57"E, 150.00 feet to a point, being corner No. SCBTS-36;
thence S44°04’03”E, 18.29 to a point, being Corner No. SCBTS-37;
thence S89°54’39”E, 360.18 to a point, being Corner No. SCBTS-38;
thence S02°24’35”W, 150.12 feet to the point of beginning and containing 1.51
acres.


Located on VTM Quad Horn Lake, MS.


Positions of corners and directions of lines are referred to the Tennessee
Lambert State Coordinate System and NAD 83 (2007) Horizontal Datum.


This description was prepared from an ALTA survey dated May 1, 2000 and a survey
dated December 18, 2007 by:


Tennessee Valley Authority
MR 4B-C
Chattanooga, TN 37402-2801


Said real estate was acquired by virtue of the deed executed simultaneously
herewith, from the United States of America, by and through its legal agent, the
Tennessee Valley Authority, and filed of record in Deed Book ____, page ____, in
the office of the Chancery Court Clerk of DeSoto County, Mississippi.





C-
8017069.8
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


Form of Escrow Agreement




 


 


 


 
ESCROW AGREEMENT
 
DATED AS OF SEPTEMBER 30, 2008
 
by and among
 
SEVEN STATES SOUTHAVEN, LLC
 
TENNESSEE VALLEY AUTHORITY
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Lead Arranger and a Lender,
 
the other Lenders referred to herein,
 
and
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Escrow Agent
 


 


 







 
8017069.8
 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
 


 

 
8017069.8
 
 

--------------------------------------------------------------------------------

 

SECTION 1 ESCROW
5
1.1
Appointment of Escrow Agent
5
1.2
Delivery of Escrow Documents to Escrow Agent
5



 
SECTION 2 RELEASE OF ESCROW DOCUMENTS; TERM OF AGREEMENT
6
2.1
Loan Purchase Documents
6
2.2
Buy-Back Purchase
6
2.3
Consummation of Loan Purchase Condition Precedent to Consummation of Buy-Back
6
2.4
Termination of Escrow
6



 
SECTION 3 THE ESCROW AGENT
6
3.1
Escrow Agent
6
3.2
Indemnification
7
3.3
Resignation of Escrow Agent
7
3.4
Receipt
8
3.5
Fees
8



 
SECTION 4 MISCELLANEOUS
8
4.1
Notices
8
4.2
Exhibits
10
4.3
Assignment; Successors in Interest
10
4.4
Number; Gender
10
4.5
Captions
10
4.6
Controlling Law; Amendment
10
4.7
Consent to Jurisdiction
10
4.8
Severability
11
4.9
Couterparts
11
4.10
Waiver
11
4.11
Integration
11



 


 
EXHIBITS
 
EXHIBIT A                                           Loan Purchase Documents
EXHIBIT B                                           Buy-Back Documents
EXHIBIT C                                           Form of Loan Purchase Notice
EXHIBIT D                                           Form of Buy-Back Notice
EXHIBIT E                                           Fees
 


 

D-
8017069.8
 
 

--------------------------------------------------------------------------------

 

ESCROW AGREEMENT
 
This ESCROW AGREEMENT (the “Agreement”), dated as of September 30, 2008, is
entered into by and among (i) SEVEN STATES SOUTHAVEN, LLC (“Seven States”), (ii)
TENNESSEE VALLEY AUTHORITY (“TVA”), (iii) JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION (individually, “JPMorgan”), as administrative agent under the Credit
Agreement (as defined below) (in such capacity, the “Administrative Agent”) and
as escrow agent (in such capacity, the “Escrow Agent”), and (iv) such other
Lenders as may from time to time become a party to this Agreement (together with
the Administrative Agent, the “Lenders”) (each, a “Party” and collectively, the
“Parties”).  Capitalized terms used herein but not otherwise defined shall have
the meanings ascribed to such terms in that certain Credit Agreement, dated as
of the date hereof, among Seven States, Seven States Power Corporation, as
guarantor, JPMorgan, as administrative agent, lead arranger and a lender, and
the Lenders (the “Credit Agreement”).
 
 
R E C I T A L S:
 
WHEREAS, Seven States has agreed to purchase between a fifty percent (50%) and
ninety percent (90%) undivided ownership interest in the Southaven Power Plant
from TVA;
 
WHEREAS, pursuant to the Credit Agreement, JPMorgan and the Lenders have agreed
to extend a term loan and provide for the extension of two incremental term
loans, the proceeds of which are to be used by Seven States to purchase an
ownership interest of up to ninety percent (90%) of the Southaven Power Plant
and to finance Seven States’ ownership share of capitalized improvements to the
Southaven Power Plant;
 
WHEREAS, (a) under the Joint Ownership Agreement, Seven States may, at any time,
require TVA to repurchase all of Seven States’ ownership interest in the
Southaven Power Plant, (b) upon the occurrence of certain circumstances
described in the Joint Ownership Agreement, TVA may require that Seven States
sell such ownership interests to TVA, and (c) under the Joint Ownership
Agreement and the Credit Agreement, the Administrative Agent may cause TVA to
repurchase such ownership interests upon the occurrence of an “Event of Default”
under the Credit Agreement (any such repurchase or sale being referred to herein
as a “Buy-Back”);
 
WHEREAS, TVA, the Administrative Agent and the Lenders have entered into an
agreement titled Buy-Back Arrangements (Including Loan Purchase), dated as of
the date hereof (the “Buy-Back Arrangements Agreement”), pursuant to which TVA
has agreed to purchase all Loan Rights (as defined therein) under the Credit
Agreement (a “Loan Purchase”) upon any election to cause a Buy-Back;
 
WHEREAS, the parties to the Buy-Back Arrangements Agreement have agreed to
deliver to the Escrow Agent executed copies of each of the documents necessary
to consummate a Loan Purchase, each of which is listed on Exhibit A hereto
(collectively, the “Loan Purchase Documents”);
 

D-
8017069.8
 
 

--------------------------------------------------------------------------------

 



 
WHEREAS, TVA and Seven States have agreed to deliver to the Escrow Agent
executed copies of each of the documents necessary to consummate TVA’s purchase
of all of Seven States’ ownership interest in the Southaven Power Plant to
consummate a Buy-Back, each of which is listed on Exhibit B hereto
(collectively, the “Buy-Back Documents” and, together with the Loan Purchase
Documents, the “Escrow Documents”); and
 
WHEREAS, the Parties desire that the Escrow Agent act as escrow agent in
accordance with the terms hereof, and the Escrow Agent is willing to act in such
capacity.
 
NOW, THEREFORE, IN CONSIDERATION of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
 
SECTION 7                                  
 
 
ESCROW
 
7.1 Appointment of Escrow Agent.
 
The Parties hereby appoint and designate the Escrow Agent as the escrow agent to
receive, hold, and distribute the Escrow Documents in accordance with the terms
of this Agreement.  The Escrow Agent hereby accepts such appointment and agrees
to hold the Escrow Documents in safekeeping and release and transfer the Escrow
Documents only in accordance with the terms of this Agreement.  The Escrow Agent
shall have no obligation or responsibilities in connection with the Buy-Back
Arrangements Agreement, the Joint Ownership Agreement, the Credit Agreement, or
any other agreement between any of the parties to any such agreement, other than
obligations or responsibilities arising under this Agreement.
 
7.2 Delivery of Escrow Documents to Escrow Agent.
 
(A) Initial Delivery.  The Parties (excluding the Escrow Agent) will deliver the
Escrow Documents to the Escrow Agent contemporaneously with the execution of
this Agreement.  Each of the Lenders irrevocably authorizes the Administrative
Agent, without further notice to, or consent or authorization from, any Lender,
to instruct the Escrow Agent to take all actions necessary and appropriate to
effect a Loan Purchase, including, without limitation, dating and delivering to
TVA all of the Loan Purchase Documents.
 


 

D-
8017069.8
 
 

--------------------------------------------------------------------------------

 



 
(B) Delivery of Documents Pursuant to an Assignment or Establishment of
Incremental Term Loan Facility.  Any future Lender that joins the Credit
Agreement by assignment of an interest in any Lender’s rights and obligations
under the Credit Agreement and any Incremental Term Loan Lender will be
required, as a condition to such assignment or establishment of an Incremental
Term Loan Facility, as applicable, to deliver to the Administrative Agent, who
in turn shall deliver to the Escrow Agent, (i) each of the Loan Purchase
Documents and (ii) a counterpart to this Agreement executed by the assignee
naming the assignee as a party hereto in its capacity as a Lender.  In the case
of any partial assignment of any Lender’s rights and obligations under the
Credit Agreement, the assigning Lender shall deliver to the Administrative
Agent, who in turn shall deliver to the Escrow Agent, an assignment and
assumption agreement in the form attached to the Buy-Back Arrangements Agreement
as Exhibit A reflecting such assigning Lender’s reduced pro rata share of such
rights and obligations, which shall supersede and replace in its entirety any
prior assignment and assumption agreement  delivered by such Lender to the
Escrow Agent (which prior assignment and assumption agreement shall be
identified with specificity in a written notice from the Administrative Agent
accompanying the replacement assignment and assumption agreement).  
 
SECTION 8                                  
 
 
RELEASE OF ESCROW DOCUMENTS; TERM OF AGREEMENT
 
8.1 Loan Purchase Documents.
 
  Upon the Escrow Agent’s receipt of a notice from the Administrative Agent in
the form attached hereto as Exhibit C (a “Loan Purchase Notice”), the Escrow
Agent shall deliver the Loan Purchase Documents to TVA in accordance with the
instructions set forth in the Loan Purchase Notice.
 
8.2 Buy-Back Documents.
 
  Upon the Escrow Agent’s receipt of a notice from TVA and Seven States in the
form attached hereto as Exhibit D (a “Buy-Back Notice”), the Escrow Agent shall
deliver the Buy-Back Documents to TVA in accordance with the instructions set
forth in the Buy-Back Notice.
 
8.3 Consummation of Loan Purchase Condition Precedent to Consummation of
Buy-Back.
 
  Notwithstanding anything to the contrary contained herein, under no
circumstances shall a Buy-Back be permitted to occur prior to a consummation of
a Loan Purchase.  The Escrow Agent hereby covenants and agrees that so long as
this Agreement is in effect, it will not, under any circumstance, release any
Buy-Back Document to TVA or any other party at any time prior to the
consummation of a Loan Purchase.
 


 

D-
8017069.8
 
 

--------------------------------------------------------------------------------

 

8.4 Termination of Escrow.
 
  The escrow provided for hereunder shall terminate upon the earlier to occur of
the following (the “Termination Date”):
 
(A) Upon the mutual written consent of Seven States, TVA and the Administrative
Agent (written notice of which shall be given jointly to the Escrow Agent); or
 
(B) Upon the release of all of the Escrow Documents and the payment of all wires
pursuant to this Section 2.
 
SECTION 9                                  
 
 
THE ESCROW AGENT
 
9.1 Escrow Agent.
 
  The Escrow Agent shall be obligated for the performance of only such duties as
are specifically set forth in this Agreement and may rely and shall be protected
in acting or refraining from acting on any written notice, request, waiver,
consent, or instrument furnished to it in accordance with the terms of this
Agreement and reasonably believed by it to be genuine and to have been signed or
presented by the proper party or parties.  The Escrow Agent shall have no duty
to determine or inquire into the happening or occurrence of any event or
contingency, and it is agreed that its duties are purely ministerial in
nature.  The Escrow Agent may consult with and obtain advice from legal counsel
as to any provision hereof or its duties hereunder.  Except for gross negligence
or willful misconduct, the Escrow Agent shall not be liable for any action taken
or omitted by it in good faith and reasonably believed by it to be authorized
hereby, nor for action taken or omitted by it in accordance with the advice of
its counsel. Anything in this Agreement notwithstanding, in no event shall the
Escrow Agent be liable for special, indirect, or consequential loss or damage of
any kind whatsoever (including but not limited to lost profits), even if the
Escrow Agent has been advised of such loss or damage and regardless of the form
of action.
 

D-
8017069.8
 
 

--------------------------------------------------------------------------------

 

9.2 Indemnification.
 
(A) TVA, Seven States and each of the Lenders jointly and severally agree to
indemnify, defend and hold the Escrow Agent, its officers, directors, partners,
employees and agents (each, an “Indemnified Party”) harmless from and against
any and all losses, claims, damages, demands, expenses and costs, causes of
action, judgments or liabilities that may be incurred by the Indemnified Parties
arising directly or indirectly out of or in connection with the Escrow Agent’s
acceptance or appointment as Escrow Agent hereunder, including the
out-of-pocket  legal costs and expenses as such expenses are incurred
(including, without limitation, the expenses of any experts, counsel or agents)
of investigating, preparing for or defending itself against any action, claim or
liability in connection with its performance hereunder.  In no event, however,
shall TVA, Seven States or any of the Lenders be obligated to indemnify the
Indemnified Parties and save the Indemnified Parties harmless from any fees,
expenses, charges and/or liabilities incurred by the Indemnified Parties as a
result of their own willful misconduct or gross negligence.
 
(B) The Parties agree that neither the payment by TVA, Seven States or any of
the Lenders of any claim by the Escrow Agent for indemnification hereunder shall
impair, limit, modify, or affect, as between TVA, Seven States and the Lenders,
the respective rights and obligations of TVA, Seven States and the Lenders under
this Agreement, the Buy-Back Arrangements Agreement or the Credit
Agreement.  TVA, Seven States and the Lenders agree solely among themselves that
any obligation for indemnification under this Section 3.2 shall be borne by TVA,
Seven States and the Lenders in proportion to each Party’s respective
responsibility, if any, of such loss, damage, liability, cost or expense for
which the Escrow Agent is entitled to indemnification, the causation to be
determined by mutual agreement, arbitration (if TVA, Seven States and the
Lenders agree in writing to submit the dispute to arbitration) or litigation;
provided, however, that if no such Party is determined to be responsible for
such loss, damage, liability, cost or expense, any obligation for
indemnification under this Section 3.2 shall be borne equally between TVA, Seven
States and the Lenders.
 
(C) The Parties agree and acknowledge that the terms of this Section 3.2 shall
survive the resignation or removal of the Escrow Agent as provided herein or the
termination of this Agreement.
 

D-
8017069.8
 
 

--------------------------------------------------------------------------------

 

9.3 Resignation of Escrow Agent.
 
  The Escrow Agent may resign from the performance of its duties hereunder at
any time by giving at least fifteen (15) Business Days’ prior written notice to
TVA, the Administrative Agent, and Seven States or may be removed, with or
without cause, by TVA, the Administrative Agent, and Seven States, acting
jointly, at any time by the giving of fifteen (15) Business Days’ prior written
notice to the Escrow Agent, and in either the event of such resignation or
removal, such written notice shall specify the date by which such resignation or
removal is intended to take effect.  Such resignation or removal shall take
effect, however, only upon the appointment of a successor escrow agent as
provided herein, and no such resignation or removal shall be effective until a
successor escrow agent succeeds to and becomes vested with all the rights,
powers, privileges, and duties of the retiring Escrow Agent.  Upon any such
notice of resignation or removal, TVA, the Administrative Agent, and Seven
States, acting jointly, shall appoint a successor escrow agent hereunder, which
shall be a commercial bank, trust company or other financial institution with a
combined capital and surplus in excess of $100,000,000, unless otherwise agreed
by TVA, the Administrative Agent, and Seven States as evidenced by written
instructions executed by TVA, the Administrative Agent and Seven States.  Upon
the acceptance in writing of any appointment as the Escrow Agent hereunder by a
successor escrow agent, such successor escrow agent shall thereupon succeed to
and become vested with all the rights, powers, privileges, and duties of the
retiring Escrow Agent, and the retiring Escrow Agent shall be discharged from
its duties and obligations under this Agreement, but shall not be discharged
from any liability for actions taken as the Escrow Agent hereunder prior to such
succession.  After any retiring Escrow Agent’s resignation or removal, the
provisions of this Agreement shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Escrow Agent under this
Agreement.  Notwithstanding anything to the contrary herein, if the Escrow Agent
provides notice of resignation and a successor Escrow Agent has not been
appointed within forty-five (45) days thereafter, the Escrow Agent shall be
entitled to deliver all property held hereunder into the registry of any court
of competent jurisdiction in New York and thereupon the Escrow Agent shall be
discharged from all further duties as Escrow Agent hereunder.
 
9.4 Receipt.
 
  By its execution of this Agreement, the Escrow Agent acknowledges receipt of
the Escrow Documents.
 


 

D-
8017069.8
 
 

--------------------------------------------------------------------------------

 

9.5 Fees.
 
  TVA, Seven States, and the Lenders shall compensate the Escrow Agent for its
services hereunder in accordance with Exhibit E attached hereto and, in
addition, shall reimburse the Escrow Agent for all of its reasonable
out-of-pocket expenses, including attorneys’ fees, travel expenses, postage,
copying charges, and the like (collectively, the “Fees”) in accordance with such
Exhibit E.  All of the compensation and reimbursement obligations set forth in
this Section 3.5 shall be payable upon demand by the Escrow Agent and, with
respect to the Escrow Agent, shall be a joint and several obligation of TVA,
Seven States and the Lenders.  TVA, Seven States, and the Lenders agree, solely
among themselves, that (i) the Fees shall be borne equally among TVA, Seven
States, and the Lenders, and (ii) if any such Party shall pay more than its
share of such Fees, such Party shall have a right of contribution from the other
with respect to such Fees paid by that Party.  The obligations of TVA, Seven
States, and the Lenders under this Section 3.5 shall survive any termination of
this Agreement and the resignation or removal of the Escrow Agent.
 
SECTION 10                                  
 
 
MISCELLANEOUS
 
10.1 Notices.
 
  All notices, communications, and deliveries under this Agreement will be made
in writing signed by or on behalf of the Party making the same, will specify the
Section under this Agreement pursuant to which it is given or being made, and
will be delivered personally or sent by first class registered or certified mail
(return receipt requested) (with postage and other fees prepaid) or by a
national overnight courier service, in each case to the appropriate addresses
set forth below (or to such other address as a Party may designate by notice to
the other Parties):
 


If to TVA:
 
Tennessee Valley Authority
400 West Summit Hill Drive,
WT 4C-K
Knoxville, TN 37902
Attn: Treasurer
Tel:           865-632-3366
Fax:           865-632-6673
 
 
 
With copies to:
 
Tennessee Valley Authority
400 West Summit Hill Drive,
WT 6A-K
Knoxville, TN 37902
Attn:                      Office of General Counsel
Tel:           865-632-4131
Fax:           865-632-3307
Tennessee Valley Authority
One Century Plaza, 26 Century
Blvd., OCP 1F-NST
Nashville, TN 37229
Attn: Executive Vice President,
Customer Resources
Tel:           615-232-6011
Fax:           615-232-6014
 
If to Seven States:
 
Seven States Southaven, LLC
1206 Broad Street
Chattanooga, TN 37402
 
Attn:  President and CEO
Tel:           423-756-6511
Fax:           423-267-9424
 
With a copy to:
 
Miller & Martin, PLLC
832 Georgia Avenue
Chattanooga, TN 37402
 
Attn:  Carlos Smith
Tel:                    423-785-8359
Fax:                    423-321-1659
 
If to Escrow Agent, to:
 
JPMorgan Chase Bank,
National                         Association
WorldWide Securities Services
4 New York Plaza, 21st Floor
New York, New York 10017
 
Attn:  Iliona A. Kandarova
Fax:   212-623-6168
 
 
If to a Lender of the AdministrativeAgent:
 
To the address set forth in thesignature page hereto
 



Any such notice, communication, or delivery shall be deemed given or made (a) on
the date of delivery, if delivered in person, (b) on the first business day
following delivery to a national overnight courier service, or (c) on the fifth
business day following it being mailed by registered or certified mail;
provided, however, that notwithstanding anything to the contrary herein
provided, the Escrow Agent shall not be deemed to have received any notice
hereunder prior to its actual receipt thereof.
 
10.2 Exhibits.
 
  The Exhibits to this Agreement are hereby incorporated into this Agreement and
are hereby made a part of this Agreement as if set out in full in this
Agreement.
 
10.3 Assignment; Successors in Interest.
 
  No assignment or transfer by any Party of such Party’s rights and obligations
under this Agreement will be made except with the prior written consent of the
other Parties.  This Agreement will be binding upon and will inure to the
benefit of the Parties and their respective successors and permitted assigns,
and any reference to a Party will also be a reference to a successor or
permitted assign.
 
10.4 Number; Gender.
 
  Whenever the context so requires, the singular number will include the plural
and the plural will include the singular, and the gender of any pronoun will
include the other genders.
 
10.5 Captions.
 
  The titles and captions contained in this Agreement are inserted in this
Agreement only as a matter of convenience and for reference and in no way
define, limit, extend, or describe the scope of this Agreement or the intent of
any provision of this Agreement.  Unless otherwise specified to the contrary,
all references to Sections are references to Sections of this Agreement and all
references to Schedules or Exhibits are references to Schedules and Exhibits,
respectively, to this Agreement.
 
10.6 Controlling Law; Amendment.
 
  This Agreement will be governed by and construed and enforced in accordance
with the internal Laws of the State of New York without reference to its choice
of law rules.  This Agreement may not be amended, modified, or supplemented
except by written agreement of the Parties.
 


 

D-
8017069.8
 
 

--------------------------------------------------------------------------------

 



 
10.7 Consent to Jurisdiction.
 
  (A)                   Each of the Parties hereby irrevocably consents and
agrees that any action, suit, or proceeding arising in connection with any
disagreement, dispute, controversy, or claim arising out of or relating to this
Agreement or any related document that involves the Escrow Agent (for purposes
of this Section, a “Legal Dispute”) shall be brought only to the exclusive
jurisdiction of the courts of the State of New York or the federal courts
located in the State of New York.  The Parties agree that, after a Legal Dispute
is before a court as specified in this Section 4.7 and during the pendency of
such Legal Dispute before such court, all actions, suits, or proceedings with
respect to such Legal Dispute or any other Legal Dispute, including, without
limitation, any counterclaim, cross-claim, or interpleader, shall be subject to
the exclusive jurisdiction of such court.  Each of the Parties hereby waives,
and agrees not to assert, as a defense in any Legal Dispute, that it is not
subject thereto or that such action, suit or proceeding may not be brought or is
not maintainable in such court or that its property is exempt or immune from
execution, that the action, suit or proceeding is brought in an inconvenient
forum or that the venue of the action, suit, or proceeding is improper.  Each
Party irrevocably waives the right to trial by jury.  Each Party agrees that a
final judgment in any action, suit, or proceeding described in this Section 4.7
after the expiration of any period permitted for appeal and subject to any stay
during appeal shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Laws.  Except
as otherwise provided herein, any action, suit, or proceeding arising in
connection with any disagreement, dispute, controversy, or claim arising out of
or relating to the Credit Agreement, the Joint Ownership Agreement, the Buy-Back
Arrangements Agreement or any related document that does not involve the Escrow
Agent shall be resolved in accordance with the dispute resolution procedures
provided in the Credit Agreement, the Joint Ownership Agreement, the Buy-Back
Arrangements Agreement or such related document, or if no dispute resolutions
procedures are provided in such related document, by any court having venue and
jurisdiction with respect to such disagreement, dispute, controversy, or claim.
 
(B)                   Each Party to this Agreement hereby agrees that service of
the summons and complaint and all other process that may be served in any such
suit, action, or proceeding may be effected by mailing by registered mail,
return receipt requested, a copy of such process to the address of such Party
set forth herein.  Nothing herein shall be construed to prohibit service of
process by any other method permitted by law.
 


 

D-
8017069.8
 
 

--------------------------------------------------------------------------------

 



 
10.8 Severability.
 
  Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction will, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement, and any such prohibition or unenforceability in any jurisdiction
will not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by Law, the Parties waive any provision
of Law that renders any such provision prohibited or unenforceable in any
respect.
 
10.9 Counterparts.
 
  This Agreement may be executed in two or more counterparts, each of which will
be deemed an original, and it will not be necessary in making proof of this
Agreement or the terms of this Agreement to produce or account for more than one
of such counterparts, provided that a counterpart is executed by the Party
against whom enforcement is sought.
 
10.10 Waiver.
 
  Any agreement on the part of a Party to any extension or waiver of any
provision of this Agreement will be valid only if set forth in an instrument in
writing signed on behalf of such Party.  A waiver by a Party of the performance
of any covenant, agreement, obligation, condition, representation, or warranty
will not be construed as a waiver of any other covenant, agreement, obligation,
condition, representation, or warranty.  A waiver by any Party of the
performance of any act will not constitute a waiver of the performance of any
other act or an identical act required to be performed at a later time.
 
10.11 Integration.
 
  This Agreement and the documents executed pursuant to this Agreement supersede
all negotiations, agreements, and understandings among the Parties with respect
to the subject matter of this Agreement.
 
10.12 Force Majeure.
 
No party to this Agreement shall be liable to any other party for losses due to,
or if it is unable to perform its obligations under the terms of this Agreement
because of, acts of God, fire, war, terrorism, floods, strikes, electrical
outages, equipment or transmission failure, or other causes reasonably beyond
its control.
 


 

D-
8017069.8
 
 

--------------------------------------------------------------------------------

 

10.13 Security Procedures.                                           
 
In the event transfer instructions are given (other than in writing at the time
of execution of this Agreement), whether in writing, by facsimile or otherwise,
the Escrow Agent is authorized to seek confirmation of such instructions by
telephone call-back to the person or persons designated on Exhibit F  hereto and
the Escrow Agent may rely upon the confirmation of anyone purporting to be the
person or persons so designated.  Each transfer instruction shall be executed by
an authorized signatory, a list of such authorized signatories is set forth on
Exhibit F.  The persons and telephone numbers for call-backs may be changed only
in a writing actually received and acknowledged by the Escrow Agent. If the
Escrow Agent is unable to contact any of the authorized representatives
identified in Exhibit F, the Escrow Agent is hereby authorized to seek
confirmation of such instructions by telephone call-back to any one or more of
TVA or Seven States executive officers (the “Executive Officers”), as the case
may be, as the Escrow Agent may select, which shall include the titles of Chief
Financial Officer and Executive Vice President, Financial Services, Senior Vice
President and Treasurer, and Vice President, Strategy, Pricing and Contracts,
with respect to TVA, and the titles of President and Chief Executive Officer,
Vice President, Secretary, and Treasurer, with respect to Seven States. Such
Executive Officer shall deliver to the Escrow Agent a fully executed incumbency
certificate, and the Escrow Agent may rely upon the confirmation of anyone
purporting to be any such officer.  The Parties acknowledge that these security
procedures are commercially reasonable.
 
10.14 Patriot Act Disclosure.
 
Section 326 of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (“USA PATRIOT
Act”) requires the Escrow Agent to implement reasonable procedures to verify the
identity of any person that opens a new account with it.  Accordingly, the
Parties acknowledge that Section 326 of the USA PATRIOT Act and the Escrow
Agent’s identity verification procedures require the Escrow Agent to obtain
information which may be used to confirm the Parties identity including without
limitation name, address and organizational documents (“identifying
information”). The Parties agree to provide the Escrow Agent with and consent to
the Escrow Agent obtaining from third parties any such identifying information
required as a condition of opening an account with or using any service provided
by the Escrow Agent.
 


 

D-
8017069.8
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.
 


 
SEVEN STATES SOUTHAVEN, LLC
 
By:                                                                
Name:
Title:
 
TENNESSEE VALLEY AUTHORITY
 
By:                                                                
Name:
Title:
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender
 
By:                                                                
Name:
Title:
 
Address:
[JPMorgan Address]
 
COBANK, ACB,
as a Lender
 
By:                                                                
Name:
Title:
 
Address:
[CoBank Address]
 


 
BRANCH BANKING AND TRUST COMPANY,
as a Lender
 
By:                                                                
Name:
Title:
 
Address:
[BB&T Address]
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Escrow Agent
 
By:                                                                
Name:                                                                           
Title:                                                                           
 





D-
8017069.8
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
LOAN PURCHASE DOCUMENTS


1.
Assignment and Assumption Agreement between JPMorgan Chase Bank, National
Association, as administrative agent and assignor, and Tennessee Valley
Authority, as assignee.



2.
Assignment and Assumption Agreement between CoBank, ACB, as assignor, Tennessee
Valley Authority, as assignee, and JPMorgan Chase Bank, National Association, as
administrative agent.



3.
Assignment and Assumption Agreement between Branch Banking and Trust Company, as
assignor, Tennessee Valley Authority, as assignee, and JPMorgan Chase Bank,
National Association, as administrative agent.



4.
Certificate of Acceptance of Appointment of Administrative Agent, executed by
Tennessee Valley Authority.



5.
Promissory Note, dated as of September 30, 2008, in the principal face amount of
$124,999,891.50, by Seven States Southaven, LLC in favor of JPMorgan Chase Bank,
National Association.



6.
Promissory Note, dated as of September 30, 2008, in the principal face amount of
$149,998,569.80, by Seven States Southaven, LLC in favor of CoBank, ACB.



7.
Promissory Note, dated as of September 30, 2008, in the principal face amount of
$49,997,356.70, by Seven States Southaven, LLC in favor of Branch Banking and
Trust Company.



8.
Assignment of Collateral Assignment Agreement executed by JPMorgan Chase Bank,
National Association.



9.           Allonge to Promissory Note executed by JPMorgan Chase Bank,
National Association.


10.
Allonge to Promissory Note executed by CoBank, ACB.



11.
Allonge to Promissory Note executed by Branch Banking and Trust Company.



12.
UCC-3 Assignment (Delaware) naming Tennessee Valley Authority as assignee with
respect to UCC file number 2008 3305651.



13.
Assignment of Collateral Assignment Agreement executed by JPMorgan Chase Bank,
National Association.







 

D-
8017069.8
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
BUY-BACK DOCUMENTS


1.           Closing Statement


2.
Special Warranty Deed, executed by Seven States Southaven, LLC, with respect to
certain real property located in Desoto County, Mississippi.



3.
Special Warranty Deed, executed by Seven States Southaven, LLC, with respect to
certain real property located in Shelby County, Tennessee.



4.
Bill of Sale executed by Seven States Southaven, LLC and Tennessee Valley
Authority.



5.
Assignment and Assumption Agreement executed by Seven States Southaven, LLC and
Tennessee Valley Authority.







 


 

D-
8017069.8
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF LOAN PURCHASE NOTICE
 
[Escrow Agent]
[Address]


Re:           Loan Purchase Notice


Ladies and Gentlemen:


Reference is made to that certain Escrow Agreement (as amended, restated,
supplemented, or otherwise modified, the “Agreement”; capitalized terms used but
not otherwise defined herein shall have the meanings assigned thereto in the
Agreement), dated September 30, 2008, among you, Seven States Southaven, LLC,
Tennessee Valley Authority, and JPMorgan Chase Bank, National Association.  This
Notice constitutes a Loan Purchase Notice as described in and delivered pursuant
to Section 2.1 of the Agreement.


Notice is hereby given that the undersigned has received electronically
transmitted payment of immediately available funds equal to the full Purchase
Price (as defined in the Buy-Back Arrangements Agreement).  You are hereby
instructed to take the following actions in the following order:


 
(1)
First, date each of the documents described as items 1 through [14] of Exhibit A
to the Agreement as of the Effective Date



 
(2)
Second, complete Section 6 of each of the Assignment and Assumption Agreements
described as items 1 through [3] of Exhibit A to the Agreement with the
following information:



 
(a)
With respect to item 1 of Exhibit A (JPMorgan):



Assignor
Assignee
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/Loans
JPMorgan Chase Bank, National Association
Tennessee Valley Authority
[Term Loan] [Incremental Term Loan A/B]
$
$
%




D-
8017069.8
 
 

--------------------------------------------------------------------------------

 



 
(b)
With respect to item 2 of Exhibit A (CoBank)



Assignor
Assignee
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/Loans
CoBank, ACB
Tennessee Valley Authority
[Term Loan] [Incremental Term Loan A/B]
$
$
%



 
(c)
With respect to item 3 of Exhibit A (BB&T)



Assignor
Assignee
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/Loans
Branch Banking and Trust Company
Tennessee Valley Authority
[Term Loan] [Incremental Term Loan A/B]
$
$
%



 
[(d)
Complete for each Incremental Term Loan Lender and all Assignees]



 
(3)
Third, deliver each of the Loan Purchase Documents described on Exhibit A to the
Agreement by national overnight courier service to Tennessee Valley Authority at
the following address:



Tennessee Valley Authority
One Century Plaza, 26 Century Blvd., OCP 1F-NST
Nashville, TN 37902
Attn:  Executive Vice President, Customer Resources


 
(5)
Fourth, deliver a copy of each of the Loan Purchase Documents described on
Exhibit A to the Agreement by national overnight courier service to JPMorgan
Chase Bank, National Association, at the following address:



JPMorgan Chase Bank, National Association
270 Park Avenue
New York, New York 10017
Attn:  Michael Mak







D-
8017069.8
 
 

--------------------------------------------------------------------------------

 





Very truly yours,


 
JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION, as Administrative Agent


By: __________________________
Name:
Title:




cc:


Tennessee Valley Authority
One Century Plaza, 26 Century Blvd., OCP 1F-NST
Nashville, TN 37902
Attn:  Executive Vice President, Customer Resources



D-
8017069.8
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


FORM OF BUY-BACK NOTICE
 
[Escrow Agent]
[Address]


Re:           Buy-Back Notice


Ladies and Gentlemen:


Reference is made to that certain Escrow Agreement (as amended, restated,
supplemented, or otherwise modified, the “Agreement”; capitalized terms used but
not otherwise defined herein shall have the meanings assigned thereto in the
Agreement), dated September 30, 2008, among you, Seven States Southaven, LLC,
Tennessee Valley Authority, and JPMorgan Chase Bank, National Association.  This
Notice constitutes a Buy-Back Notice as described in and delivered pursuant to
Section 2.2 of the Agreement.


You are hereby instructed to take the following actions in the following order:


 
(1)
First, comply with and complete all instructions set forth in any Loan Purchase
Notice you receive or have received from JPMorgan Chase Bank, National
Association



 
(2)
Second, date each of the documents described as items [1] through [5] of Exhibit
B to the Agreement as of [INSERT BUY-BACK PURCHASE DATE] and (b) insert the
amount of $[INSERT BUY-BACK PRICE] on the Closing Statement where indicated
therein



 
(3)
Third, deliver each of the Buy-Back Documents described on Exhibit B to the
Agreement by national overnight courier service to Tennessee Valley Authority at
the following address:



Tennessee Valley Authority
One Century Plaza, 26 Century Blvd., OCP 1F-NST
Nashville, TN 37902
Attn:  Executive Vice President, Customer Resources




Very truly yours,


TENNESSEE VALLEY AUTHORITY


By: __________________________
Name:
Title:




SEVEN STATES SOUTHAVEN, LLC


By: __________________________
Name:
Title:



D-
8017069.8
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
FEES
 
The annual administration fee of $2,500 for administering this Escrow Agreement
will be payable upon invoice.  Such fee is non-refundable and will not be pro
rated.
 
Out of pocket expenses such as, but not limited to postage, courier, overnight
mail, insurance, money wire transfer, long distance telephone charges,
facsimile, stationery, travel, legal or accounting, and other out of pocket
costs, will be billed at cost and shall be promptly paid.
 
These fees do not include extraordinary services which will be priced according
to time and scope of duties and shall be promptly paid.  The fees shall be
deemed earned in full upon receipt by the Escrow Agent, and no portion shall be
refundable for any reason, including without limitation, termination of the
Escrow Agreement.
 


 

D-
8017069.8
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
TELEPHONE NUMBER(S) AND AUTHORIZED SIGNATURE(S) FOR
 
PERSON(S) DESIGNATED TO GIVE TRANSFER INSTRUCTIONS
 


 
Tennessee Valley Authority:



Name
Telephone Number
Signature



1.
______________________
___________________
___________________



2.
______________________
___________________
___________________



3.
______________________
___________________
___________________





 
Seven States Southaven, LLC:



Name
Telephone Number
Signature



1.
______________________
___________________
___________________



2.
______________________
___________________
___________________



3.
______________________
___________________
___________________





 
JPMorgan Chase Bank, National Association:



Name
Telephone Number
Signature



1.
______________________
___________________
___________________



2.
______________________
___________________
___________________



3.
______________________
___________________
___________________





 



D-
8017069.8
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


Form of Allonge




FORM OF ALLONGE TO PROMISSORY NOTE


________ ___, 20___


Pay to the order of TENNESSEE VALLEY AUTHORITY, WITHOUT REPRESENTATION, WARRANTY
OR RECOURSE, the promissory note described below to which this Allonge is
affixed:


Promissory Note, dated September 30, 2008, made by Seven States Southaven, LLC
payable to the order of [LENDER] in the original principal amount of __________
($__________).




[LENDER]




By:____________________________
Name:
Title:





E-1
8017069.8
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


Form of UCC Assignment Documents




(Form omitted)





F-1
8017069.8
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G


How to Find TVA’s Annual and Quarterly Reports


TVA files annual and quarterly reports with the SEC.  Annual financial
information about TVA can be found in TVA’s Annual Report filed on Form
10-K.  Interim financial information can be found in TVA’s Quarterly Reports
filed on Form 10-Q.  TVA’s annual and quarterly reports are available to the
public from the SEC’s website at www.sec.gov and from TVA’s website at
www.tva.gov.  Additionally, TVA’s annual and quarterly reports may be read and
copied at the SEC’s public reference room in Washington, D.C.  Information about
the public reference room may be obtained by calling the SEC at 1-800-SEC-0330.





G-1
8017069.8
 
 

--------------------------------------------------------------------------------

 

EXHIBIT H


Form of Purchase Price Notice


______ __, 20__


Tennessee Valley Authority
400 W. Summit Hill Drive, WT 4C-K
Knoxville, TN 37902
Attn:  Treasurer
Fax:  865-632-6673


Tennessee Valley Authority
One Century Plaza, 26 Century Blvd., OCP 1F-NST
Nashville, TN 37229
Attn:  Executive Vice President, Customer Resources
Fax:  615-232-6014


Re:           Purchase Price Notice


Ladies and Gentlemen:


Reference is made to that certain Buy-Back Arrangements (Including Loan
Purchase), dated as of September 30, 2008 (as amended, restated, supplemented or
otherwise modified, the “Agreement”; capitalized terms used but not otherwise
defined herein shall have the meanings assigned thereto in the Agreement), among
Tennessee Valley Authority, JPMorgan Chase Bank, National Association, and the
other Lenders identified therein.


This notice constitutes a “Purchase Price Notice” delivered pursuant to the
Agreement and the Loan Purchase Notice previously delivered by the undersigned
to you.  The Purchase Price is [INSERT PURCHASE PRICE], consisting of the
following amounts as of [______ __, 20__]1 (the “Loan Purchase Date”):


Principal:                                $_______________
Accrued Interest:                                           $_______________
Fees and Expenses:                                           $_______________


If the Purchase Price is received after [______], Eastern Standard Time on the
Loan Purchase Date, the additional per diem interest will be $[__________] per
day.  The amounts set forth above are based on the assumption that after the
date hereof, no new loans are made, no payments are made on any loans and there
is no change in the interest rate on the loans, in each case, under the Credit
Agreement.  In the event that any such events occur on or prior to the Loan
Purchase Date, the undersigned will deliver to TVA a substitute Purchase Price
Notice reflecting the adjusted Loan Purchase Amount.


Upon receipt of the Purchase Price in immediately available funds no later than
the Loan Purchase Date, the undersigned will direct the Escrow Agent to complete
and deliver the Loan Purchase Documents (as defined in the Escrow Agreement) to
you.




Very truly yours,


JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION,
as Administrative Agent


By: __________________________
Name:
Title:



--------------------------------------------------------------------------------

 


 
1 Note to Administrative Agent:  Insert date for which the Purchase Price payoff
was determined.

H-
8017069.8
 
 

 
